       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 1 of 9

                                                                                              ,   a !               :   -
                                                                                                       i:-i i_ ]
                                                                                                                            .

                                                                                              i-tiT L+ L*
                                                                                                    E       L.if
                                                                                   t;;irlliiiTAiil:i i;,,1l-t ll' ;.i t;lI
                                                                                       +Sl-,"J{:f r; tfil ,:;tC"f '

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO   t0l8 0CT 30 pH b: 0?

                                                                                    rrl   i   :.'       -   !   :


                                                                                    i,; f ,-11i-..1q ;1i ;U u:liULj[
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,

                       Plaintifl                        Case No. 20-cv -994-JFR-JHR




FRANK MUELLER,

                       Defendant.




            FINAL JUDGMENT AS TO DEFENDAIIT FRANK G. MUELLER



       The Securities and Exchange Commission having filed a Complaint and Defendant Frank

G. Mueller ("Defendant") having entered general appearance; consented to the Court's

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph XIID; waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act   of   1934 (the "Exchange    Act") [15 U.S.C.   $   78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. $ 240.10b-5], by using any means or instrumentality                               of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 2 of 9




       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                     as   provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attomeys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                   I
       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 17(a)(l) and (3) of the Securities

Act of 1933 (the "Securities Act") [15 U.S.C. $ 77q(aX1) and (3)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any transaction, practice, or course of business which operates or

               would operate   as a   fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                     as   provided in

Federal Rule of Civil Procedure 65(dX2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 3 of 9




officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                m.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section l3(a)     of

the Exchange   Act [15 U.S.C. $ 78m(a)] by knowingly or recklessly providing substantial

assistance to an issuer of securities registered pursuant to Section 12 of the Exchange Act, in

filing materially false and misleading annual reports with the SEC that make untrue statements of

material fact or omit to state material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

l3(a) of the Exchange Act and Rules l2b-20 and l3a-l [17 C.F.R. $$ 240.12b-20 ar,id240.l3a-

11.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                     as provided   in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abeffing any violation of Section

13(bX2) of the Exchange Act   [5   U.S.C. $78mOX2)] by knowingly or recklessly providing

substantial assistance to an issuer's failure to make and keep books, records, and accounts,

which, in reasonable detail, accurately and fairly reflect the company's transactions and
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 4 of 9




dispositions of its assets and failure to devise and maintain a system of internal accounting

controls sufficient to provide reasonable assurances that transactions were recorded as necessary

to permit preparation of financial statements in conformity with generally accepted accounting

principles ("GAAP") and any other criteria applicable to such statements.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                     as   provided in

Federal Rule of   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 13(bX5) of the Exchange Act and

Rule l3b2-l [15 U.S.C. $ 78m(b)(5) and 17 C.F.R. $ 240.13b2-1] by knowingly circumventing

or knowingly failing to implement a system of internal accounting controls to assure that an

issuer's financial statements were prepared in conformity with GAAP or knowingly falsifying or

causing to be falsified books, records or accounts   ofan issuer.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                     as   provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive acfual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) otherpersons in active concert or

participation with Defendant or with anyone described in (a).
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 5 of 9




                                                  VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13b2-2 of the Exchange         Act [17

C.F.R. $ 240.L3b2-2lby making or causing to be made materially false or misleading statements

to an accountant in connection with audits, reviews or examinations of an issuer's financial

statements or in the preparation or   filing of an issuer's documents or reports required to be filed

with the SEC; or omitting to state, or causing another person to omit to state, material facts

necessary in order to make statements made, in light of the circumstances under which such

statements were made, not misleading, to an accountant in connection with audits, reviews or

examinations of financial statements or in the preparation or filing of an issuer's documents or

reports required to be filed with the SEC.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,                       as   provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13a-14 of the Exchange        Act [17

C.F.R. $ 240.13a-141 by signing a false and misleading certification with any annual report

required to be filed with the SEC pursuant to Section l3(a) of the Exchange Act [15 U.S.C.

$78m(a)1.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 6 of 9




Federal Rule of   Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                vm.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

2l(d)(2) of the Exchange Act [15 U.S.C.    $ 78u(d)(2)] and/or Section 20(e) of the Securities    Act

[15 U.S.C. $ 77(e)], Defendant is prohibited for five years from acting as an officer or director

of any issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act

[15 U.S.C. $ 781] or that is required to file reports pursuant to Section 15(d) of the Exchange Act

[1s U.s.C. $ 78o(d)].

                                                  x.
       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is barred for five years from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act   [7   C.F.R. 240.3a51-l).

                                                  x.
       IT IS FURTHER ORDERED, ADruDGED, AND DECREED that Defendant shall pay                            a


civil penalty in the amount of $50,000 to the Securities and Exchange Commission pursuant to

pursuant to Section 20(d) of the Securities Act   [5   U.S.C. $ 77(d)] and Section 21(d) of the

Exchange Act [15 U.S.C. $ 78u(d)]. Defendant shall make this payment pursuant to the terms          of
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 7 of 9




the payment schedule set forth in paragraph   XI below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which                 will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

htqr://www.sec.gov/abouVoffices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,    civil action number, and name of

this Court; Frank G. Mueller as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC $ 1961.

                                                 xI.
       Defendant shall pay the total penalty due of $50,000 in four installments to the

Commission according to the following schedule:        (l)   S10,000,   within   10 days   of entry of this

Final Judgment; (2) $10,000, within 60 days of entry of this Final Judgment; (3) $15,000, within

180 days   of entry of this Final Judgment, and (4) $15,000 within 320 days of entry of this Final
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 8 of 9




Judgment. Payments shall be deemed made on the date they are received by the Commrssion

and shall be applied first to post judgment interest, which accrues pursuant to 28 U.S.C. $ 1961

on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to making the

final payment set forth herein, Defendant shall contact the staff of the Commission for the

amount due for the final payment.

            If Defendant fails to make   any payment by the date agreed and/or in the amount

agreed according to the schedule set forth above, all outstanding payments under this Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.

                                                 XII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant is incorporated herein with the same force and effect as if   fully   set forth herein.

                                                 xIII.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. $523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection   with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. $523(aX19).
       Case 1:20-cv-00984-JB-JHR Document 7 Filed 10/30/20 Page 9 of 9




                                               xry.
       IT IS FURTHER ORDERED, ADruDGED, AND DECREED that, this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




Dated: Oc   h [,et 3o     ,2020
